Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 5, 6, 9, 11, 18, 20, 25, 28, 33-36 and 38-43 are pending in the application. Claims 1, 2, 5, 6, 9, 11, 18, 20, 25, 28, 33-36 and 38-43 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on November 19th, 2020.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease resistant to an EGFR targeted therapy, cancer wherein the cell of the cancer comprises an activated EGFR or an activated ERBB2, or cancer in a subject wherein the subject is identified as being in need of EGFR inhibition or ERBB2 inhibition for the treatment of cancer, does not reasonably provide enablement for a method for treating the full scope of claim 42 that embraces generically treating “a disease” as the first option in the claim. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - The breadth of the claims is drawn to methods of treating diseases using a compound of formula Ia. There would not appear to be any limit on the scope of disease since claim 42 recites the broad option of “a disease” followed by a list of sub-generic options.

(b)	Nature of the invention - The nature of the invention is drawn to a method of treating various types of diseases including cancer using compounds that are disclosed as inhibitors of EGFR.

(c,e)	State of the prior art and predictability in the art - The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
First, with respect to the particular mode of action, i.e. EGFR inhibition, it is noted that using such inhibitors to treat particular types of cancer only represents a useful treatment for subsets of the patient population. For instance, Remon et al. (Cancer Treatment Reviews 2014, 40, 93-101) teach on page 93:

Somatic mutations in the EGFR are present in approximately 16% of Caucasian patients diagnosed with metastatic lung adenocarcinoma. These mutations confer hypersensitivity to TKI such as gefitinib, erlotinib and afatinib in advanced NSCLC.

The authors further teach on page 93 that patients develop AR (acquired resistance) as follows:

Despite the initial dramatic responses and substantial progression free survival (PFS) to EGFR TKI observed in various clinical trials, most of NSCLC patients with EGFR-activating mutation develop AR after a median of approximately 12 months treatment initiation (Table 1). Therefore, there is an urgent need identify the underlying mechanisms of resistance, in order to develop more effective targeted therapies after TKI progression.

The prior art teaches that even for compounds that have undergone substantial investigation such as gefitinib (which is an EGFR inhibitor), they are limited from the start to subsets of patient populations and they face challenges due to resistance. 
As a further illustration of the difficulties that exist for EGFR inhibition, the FDA limited its recommendations for gefitinib to 1) patients currently receiving and benefiting from Iressa; 2) patients who have previously received and benefited from Iressa; and 3) previously enrolled patients or new patients in non-Investigational New Drug (IND) clinical trials approved by an IRB prior to June 17, 2005. See FDA Alert for Healthcare Professionals, Gefitinib (marketed as Iressa), 2005. The FDA further noted particular clinical trials as follows:

FDA has carefully reviewed data from two failed clinical studies of Iressa, one of which was required by the agency as part of the drug’s accelerated approval. This trial enrolled patients with regionally advanced or metastatic NSCLC who had failed one or two prior treatment regimens. In this large study, 1,692 patients were randomized to gefitinib or placebo. There was no significant survival benefit in the overall study population nor in patients who had high levels of a surface marker called “EGFR”. In contrast, the presence of EGFR at high levels appears to predict a good response to Tarceva.

In the second trial in patients with stage III NSCLC, after completion of induction and consolidation chemotherapy and radiation therapy, patients were randomized to Iressa or placebo maintenance therapy. No Iressa survival benefit could be demonstrated.

The FDA’s alert further exemplifies the difficulties associated not only with development of cancer treatments in general but in particular to a compound that have similar properties to those claimed.
	While the discussion above demonstrates the difficulties even for the type of cancer that has the most heavily investigated for gefitinib, other types of cancers are lacking in promising outlooks. For instance, Maurel et al. (Int. J. Radiation Oncology Biol. Phys., Vol. 66, No. 5, pp. 1391–1398, 2006) teach the same limited scope of applicability on page 11396 (citations omitted)

Gefitinib inhibits EGF-induced proliferation and phosphorylation of EGFR in pancreatic cancer cell lines. In addition, erlotinib in combination with gemcitabine significantly inhibits phosphorylation of EGFR and promotes apoptosis in pancreatic murine models. Despite these preclinical data, the benefits of gefitinib in LAPC in our trial, as well as erlotinib in a randomized Phase III trial in advanced pancreatic cancer, seem to be very modest. At least two explanations could explain these controversial results. First, despite the fact that EGFR overexpression in pancreatic cancer is more than 80%, mutations in the EGFR gene, which correlate with clinical response in other tumors, are found in less than 5% of pancreatic cancer patients. Indeed, very recent data in non–EGFR-mutated pancreatic cell lines shows only a weak synergistic activity of gefitinib plus gemcitabine. Second, alternative pathways could contribute to the resistance in vivo.

The authors summarize their findings on page 1396:

In conclusion, the combination of gefitinib, RT, and gemcitabine showed acceptable toxicity but had a modest activity. Apart from EGFR alone, other targets should probably be targeted for inhibition to overcome resistance in pancreatic cancer.

Accordingly, even a combination of therapeutic agents did not produce highly promising results. 
		As a further example, Fountzilas et al. (J Clin Oncol 2007 (Meeting Abstracts), 25, 15016) teach a modest result but when combined with gemcitabine as follows:

The results from this small single arm study were similar to those seen with G plus erlotinib with respect to median and one-year survival. These findings, and the selection of patients with better prognosis based on molecular markers, need to be confirmed in a larger study.

The referenced results “seen with G plus erlotinib” were disclosed by Moore et al. (J Clin Oncol 2007; 25: 1960–1966, abstract). It is noted that this trial represents a combination approach that demonstrated statistically significant results albeit on a small scale; however, other combination therapies have not been successful. Ignatiadis et al. (Oncology, 71, 159–163, abstract):

The docetaxel/gefitinib combination, although safe, has no activity as salvage treatment for advanced pancreatic cancer after failure of gemcitabine-based chemotherapy.

As an additional example of a failure of a combination, Czito et al. (J. Clin. Oncol 24, 656-662, 2006) teach on page 656:

The combination of gefitinib, capecitabine, and radiation in pancreatic and rectal cancer patients resulted in significant toxicity. A recommended phase II dose was not determined in either of our studies. Further investigation with this combination should be approached with caution.

Accordingly, while certain combinations have shown measures of promise, others show next to no promise.
The examples above demonstrate that a person having ordinary skill in the art would expect difficulties in attempting to treat the generic scope of “a disease” which would encompass any type of cancer as opposed to cancers that have been specifically studied and linked to EGFR inhibition.

(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compositions would be a collaborative team of medicinal chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art and especially involving cancer therapy, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.

(f-g)	Amount of direction provided by the inventor and existence of working examples – Applicant provides general guidance and direction in the instant specification as lists of types of disease found on, for instance, pages 51-58 of the specification as well as guidance on combinations; however, the guidance is limited to situations involving EGFR inhibition as opposed to the entire of any disease. 
Test assays and procedures are provided in the specification on pages 107-117 for anti-proliferation activity; however, the disclosure does not provide how the in vitro data or in vivo model system correlates to the treatment of the assorted disorders of the instant claims.
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation.  As evidenced for the case of gefitinib above, one of ordinary skill in the art would expect substantial difficulties in investigating whether the instantly claimed compounds would be useful in general unlimited treatment methods. Even for treating non-small cell lung cancer, substantial difficulties remain in the art even several years after initial investigations. Furthermore, the most promising results appear to come from combinations for additional types of cancer where some have shown small promise and others not. Accordingly, determining whether the instantly claimed compounds would be useful in the instantly claimed methods of treatment would require an incredible undertaking where such an undertaking has been attempted by multiple groups of researchers in the field over many years only to lead to the failures and difficulties noted above. Such a task cannot be considered routine experimentation in departing from the instant specification.
		Furthermore, the instant claims are directed to treating types of cancer generally where the prior art teaches that the particular mutation that might renders the compounds useful in methods of treating only occurs in a portion of patients. The specification provides no guidance on how to apply the instantly claimed compounds generally to the instantly claimed types of cancer let alone the full scope of any disease embraced by the instant claims. 

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 42 and 43 are rejected as indefinite since claim 42 has been amended to recite “A method of treating a disease, …” but where the claim further recites an option where the state being treated is “cancer in a subject wherein the subject is identified as being in need of EGFR inhibition or ERB2 inhibition for the treatment or prevention of cancer”. It is unclear if the claims encompass prevention since the first line was amended to delete reference to preventing but a specific option recites a subject in need of prevention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1 of 5) Claims 1, 2, 5, 6, 9, 11, 18, 20, 25, 28, 33-36 and 38-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 11, 19, 20, 25, 28, 33, 36, 37, 40, 43, 46, 50-53, 56 and 57 of copending Application No. 16/970,860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite subject matter that reads on the instant claims. Claim 1 of the copending case is drawn to combinations where one component of the combination is a compound of formula (a) having the same structure and definitions as instantly claimed. Dependent claims 2, 5, 5, 9, 11, 19, 20, 25, 28, 33, 33, 36, 36, 37, 53, 53, 56, 56 and 57 of the copending case recite analogous or overlapping definitions relative to instant claims 2, 5, 6, 9, 11, 18, 20, 25, 28, 33, 34, 35, 36, 38, 39, 40, 41, 42 and 43, respectively. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(2 of 5) Claims 1, 2, 5, 6, 9, 11, 18, 20, 25, 28, 33-36 and 39-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 11, 13, 15, 17, 21, 22, 25, 28, 31, 33, 37, 40, 43, 46 and 50-57 of copending Application No. 16/970,870 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite subject matter that reads on the instant claims. Claim 1 of the copending case is drawn to combinations where one component of the combination is a compound of formula (Ia) having the same structure and definitions as instantly claimed. Dependent claims 4, 7, 7, 11, 13, 21, 22, 25, 28, 53, 54, 55, 56 and 57 of the copending case recite analogous or overlapping definitions relative to instant claims 2, 5, 6, 9, 11, 18, 20, 25,  28, 39, 40, 41, 42 and 43, respectively. Regarding instant claims 33 and 34, claim 37 of the copending case recites the following compounds:

    PNG
    media_image1.png
    125
    485
    media_image1.png
    Greyscale
.
In the structures above, one Rx would be NR3C(O)R4 where R3 is hydrogen and R4 is C1 or C2 alkyl. The compounds read on instant formula (Ia) where A2 is unsubstituted phenyl, m is 1, each X variable is CRx where Rx is hydrogen or absent except where one Rx is W having the formula NR3C(O)R4 wehre R3 is hydrogen and R4 is C1 or C2 alkyl, n is 0, R1 is hydrogen and A1 is phenyl substituted by two instances of RA1 that are taken together to form a 5 membered heteroaryl. These definitions read on instant claims 1, 2, 6, 9, 11, 18, 20, 25, 28, 33, 34, 35 (at least (IIa) and (IIf) and 36 ((IIIa)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(3 of 5) Claims  1, 2, 5, 6, 9, 11, 18, 20, 25, 28, 33-36 and 39-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 11, 13, 15, 17, 19, 21, 22, 25, 28, 31 and 34-39 of copending Application No. 16/970,931 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that read on the instant claims. Claim 37 of the copending case recites the following two compounds:

    PNG
    media_image2.png
    122
    568
    media_image2.png
    Greyscale
.
The compounds read on instant formula (Ia) where A2 is unsubstituted phenyl, m is 1, each X variable is CRx where Rx is hydrogen or absent except where one Rx is W having the formula NR3C(O)R4 wehre R3 is hydrogen and R4 is C1 or C2 alkyl, n is 0, R1 is hydrogen and A1 is phenyl substituted by two instances of RA1 that are taken together to form a 5 membered heteroaryl. These definitions read on instant claims 1, 2, 6, 9, 11, 18, 20, 25, 28, 33, 34, 35 (at least (IIa) and (IIf) and 36 ((IIIa)). Regarding instant claim 5, claim 7 of the copending case recites the alternative option. Regarding instant claims 39 and 40, claims 38 and 39 of the copending case recite analogous limitations. Regarding instant claims 41-43, these utilities are disclosed in the copending case such as on pages 2 and 3. With respect to the fact that the claims of the copending case are drawn to compounds and compositions while the instant claims 41-43 are drawn to methods, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(4 of 5) Claims 1, 2, 5, 6, 9, 11, 18, 20, 25, 28, 33-36 and 39-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 11, 13, 15, 17, 21, 22, 25, 28, 31, 33, 37, 42, 43, 45, 46, 49, 50, 52, 54, 55, 57 and 58 of copending Application No. 16/970,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite overlapping compounds relative to the instant claims. Claim 1 of the copending case recites conjugates between a targeting ligand and a degron but where the targeting ligand has the same formula as instant formula (Ia) where Z is a bond in the copending case. The instant claims, however, do not exclude the possibility that a certain substituent group can contain a linker connected to a degron. For instance, the variable L3 in the instant claims can be generically optionally substituted hydrocarbon chains that would embrace conjugation to a degron. The same rationale would apply to the variables RE1-RE4 and REE variables that encompass generic optional substitution. In the interest of determining an optimum placement of the degron, a person having ordinary skill in the art would have been motivated to test the open valences of the targeting ligands which subject matter overlaps significantly with the instant claims. Regarding the definitions of instant claims 2, 5, 6, 9, 11, 18, 20, 25, 28, 35, 39, 40, 41, 42, and 43, claims 4, 7, 7, 11, 13, 21, 22, 25, 28, 33, 54, 55, 57, 57 and 58 of the copending case, respectively, recite analogous or overlapping limitations. Regarding claims 33, 34 and 36, claim 42 recites options having the instantly claimed limitations where the compounds contain –NHC(=O)CH3 or –NHC(=O)CH2CH3 groups. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(5 of 5) Claims 1, 2, 5, 6, 9, 11, 18, 20, 25, 28, 33-36 and 39-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 11, 19, 20, 25, 28, 32, 34-36, 67—76 and 79 of copending Application No. 16/970,874 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite overlapping compounds relative to the instant claims. Claim 1 of the copending case recites conjugates between a targeting ligand and a degron but where the targeting ligand has the same formula as instant formula (Ia). The instant claims, however, do not exclude the possibility that a certain substituent group can contain a linker connected to a degron. For instance, the variable L3 in the instant claims can be generically optionally substituted hydrocarbon chains that would embrace conjugation to a degron. The same rationale would apply to the variables RE1-RE4 and REE variables that encompass generic optional substitution. In the interest of determining an optimum placement of the degron, a person having ordinary skill in the art would have been motivated to test the open valences of the targeting ligands which subject matter overlaps significantly with the instant claims. Regarding the definitions of instant claims 2, 5, 6, 9, 11, 18, 20, 25, 28, 33, 34, 35, 36, 39 and 40, claims 2, 5, 5, 9, 11, 19, 20, 25, 28, 32, 34, 35, 36, 75 and 76 of the copending case, respectively, recite analogous or overlapping limitations. Regarding instant claims 41-43, these utilities are disclosed in the copending case such as on pages 3 and 4. With respect to the fact that the claims of the copending case are drawn to compounds and compositions while the instant claims 41-43 are drawn to methods, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626